Citation Nr: 1141513	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-34 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to February 1968, September 27, 1975, to September 26, 1976, and January 23, 1989, to May 21, 1989.  The Veteran's service records also show a period of service in the Air Force National Guard from June 1986 to November 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Tiger Team in Cleveland, Ohio.  The appeal comes to the Board from the VA RO in Columbia, South Carolina.  

The Veteran also perfected an appeal of the RO's denial of service connection for tinea pedia, claimed as foot pain and athlete's foot; however, that issue was resolved in the Veteran's favor in a July 2010 rating decision.  The Veteran did not appeal either the initial rating or effective date assigned for that condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that issue is not before the Board.

In December 2010, as support of his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO (Travel Board hearing).  The transcript of the hearing has been associated with the claims file and has been reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is required.

First, a remand is required for a search of the Veteran's complete service personnel records to ascertain his periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  In this regard, the Veteran testified in the aforementioned December 2010 Travel Board hearing that he injured his knees and ankles while performing parachute jumps during a period of ACDUTRA.  He also testified that he injured his back when he fell off a truck during a period of ACDUTRA in 1989 or 1990.  Thus, it is important to obtain any dates of ACDUTRA and INACDUTRA to ascertain whether any back, knee, and/or ankle injury was incurred during any such period(s) of service.    

A remand is also required to obtain any additional service treatment records (STRs) from the Veteran's period of service in the Air Force National Guard to ascertain whether any complaints of, or treatment for, the back, knees, and ankles were documented.  The Veteran has provided the address of the New York Air National Guard location where his National Guard STRs may be obtained.  He also testified that he received treatment at Plattsburg Air Force Base in New York and at Fort Jackson from 2000 until 2010.  

Additionally, the Veteran also provided the address and name of a hospital where he received treatment from 1970 to 1983.  Specifically, the Veteran submitted the address of Syossett Hospital in New York, where his medical treatment records dated from 1970 to 1983 may be located.  He also has testified that he was treated by several private physicians following separation from active duty.  In particular, the Veteran identified one such physician, Dr. Parker, who had related the Veteran's current back disability to his in-service back injury in 1989.  These records also have not been obtained.

In this regard, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment and from other agencies.  38 U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any treatment that the Veteran received for his back, knees, and ankles during service and following service may be relevant to his claims for service connection, the AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  Thus, a remand is warranted to obtain these records.

Next, VA examinations are needed to determine the current nature, severity, and etiology of the Veteran's alleged low back, bilateral knee, and bilateral ankle disorders.  In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In this case, the Veteran contends that he incurred his low back, bilateral knee, and bilateral ankle disorders as a result of parachute jumping and because of an incident of falling off a truck during service.

In this case, although the Veteran's STRs show no evidence of a low back, bilateral knee, and/or bilateral ankle disorder, or symptomatology thereof, during service, he has nevertheless testified that his disabilities stemmed from physical activities and injuries that occurred during service.  In this regard, the Veteran is competent to report symptoms and injuries during service.  38 C.F.R. § 3.159(a)(2).  Such competent statements should be taken into account in a claim for service connection.

Post-service, there is no indication of any current disability of the low back, knees, or ankles.  However, a December 2010 statement from E. A. Labrador, an Adult Nurse Practitioner at Moncrief Army Hospital, indicates that the Veteran is followed at the medical facility for osteoarthritis involving the lumbar spine, bilateral knees, and bilateral ankles.  Mr. Labrador also opined that these multiple arthritic sites are related to the Veteran's history of airborne operations involving parachute jumps.

Thus, given the suggestion that the Veteran's current low back, bilateral knee, and bilateral ankle disabilities may be related to his service, VA examinations are necessary to determine the current nature and etiology of any such alleged disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should request from the Veteran information concerning his period of service in the Air Force National Guard, including the unit with which he served and dates of service.  Then the AOJ should request via Defense Personnel Records Imaging System (DPRIS) any additional personnel records for the Veteran's periods of service in the Air Force National Guard for the period of time he indicates, if any, including specific dates of duty for all periods of ACDUTRA and INACDUTRA during this time.  

Additionally, the AOJ should make further efforts to obtain from the Air Force Reserve and other military organizations, if appropriate, any additional personnel records for the period indicated by the Veteran, including service department confirmation of specific dates of duty for all periods of ACDUTRA and INACDUTRA.  If no such service personnel records can be found, or if they have been destroyed, ask for specific confirmation of that fact.  Notify the Veteran as required.  Associate all documents obtained with the claims file.

Further, obtain from the Defense Finance and Accounting Service (DFAS) in Cleveland, Ohio, verification of all pay and other benefits provided to the Veteran in relation to his service in the Air Force Reserve/National Guard for the period of time he indicates, if any.  This information should include specific dates of pay for all periods of ACDUTRA and INACDUTRA.  Associate all documents obtained with the claims file.  If no records are available, documentation to that effect is required and should be associated with the file.

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Also request from the Air Force Reserve, the Air National Guard, and other military organizations, if appropriate, any additional service treatment records, including any morning sick reports, for the period of time the Veteran indicates.  Service treatment records from all periods of National Guard service also should be requested from the Air Force National Guard in New York, as identified by the Veteran.  Associate all documents obtained with the claims file.  If no records are available, documentation to that effect is required and should be associated with the file.

3.  Contact the National Personnel Records Center
(NPRC) to inquire as to whether any additional STRs exist, particularly records of treatment for the Veteran's low back, knees, and ankles, particularly at Plattsburg Air Force Base in New York and at Fort Jackson.  Ensure all requests specifically include complete information of the Veteran's service unit, as indicated in his DD form 214 or as further specified by the Veteran.  All attempts to secure these STRs must be documented in the claims file.  If these records are missing or are destroyed, there must be written confirmation from the NPRC of this fact.  

If these records are unavailable or no longer exist, and further attempts to obtain them would be 
   futile, expressly indicate this in the record and notify the 
   Veteran accordingly.

4.  Obtain from the appropriate VA medical center (VAMC) any relevant medical treatment records for the low back, knees, and ankles from February 2002 to the present.  

The AOJ also should obtain private treatment records from Syossett Hospital, as identified and authorized by the Veteran.  Also request that the Veteran submit authorizations to release records of any other private treatment he has received and/or currently receives for any low back disability, bilateral knee disability, and bilateral ankle disability, including Dr. Parker, whom he identified during a December 2010 Travel Board hearing, or submit any such private treatment records that are in his possession.  

5.  Arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate specialist, to determine the nature and etiology of any current low back disorder, bilateral knee disorder, and bilateral ankle disorder.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include X-ray studies and any other necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have any low back disorder, bilateral knee disorder, and/or bilateral ankle disorder, including arthritis? 

(b)  If so, is it at least as likely as not (50 percent or more probable) any current low back disorder, bilateral knee disorder, and/or bilateral ankle disorder, including arthritis, was incurred in or aggravated by the Veteran's active military service, including any periods of ACDUTRA or INACDUTRA while serving in the Air Force National Guard.  

In making this determination, the examiner's attention is directed to the Veteran's December 2010 testimony indicating that he performed parachute jumps during service and that he injured his back during service when he fell off a truck.  The examiner also should review and address a December 2010 statement by E. A. Labrador, an Adult Nurse Practitioner, who treats the Veteran for his arthritis and who opined that the Veteran's multiple arthritic sites are related to his history of airborne operations involving parachute jumps.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

6.  Readjudicate the claims for service connection for a low back disability, a bilateral knee disability, and a bilateral ankle disability, in light of the VA examination provided and any additional evidence received since the issuance of the statement of the case in August 2010.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC).  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



